Citation Nr: 1426134	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for digestive system symptoms, including as due to undiagnosed illness.

3.  Entitlement to service connection for respiratory symptoms, including as due to undiagnosed illness.

4.  Entitlement to service connection for a skin rash of the hands and fingers, including as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served in the Army National Guard from 1971 to 2006, including in the Southwest Asia theater of operations during the Persian Gulf War, on active duty (AD) from August 27, 1990 to May 16, 1991, August 2, 1999 to July 5, 2000, and July 21, 2002 to January 31, 2003, and on active duty for training (ACDUTRA) from July 30, 1971 to December 4, 1971.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of April 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in June 2013.  He also participated in an Informal Hearing with a Decision Review Officer at the RO in February 2010.  

The claims for service connection for hearing loss, a gastrointestinal disorder, and a respiratory disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

A skin rash of the hands and fingers, diagnosed as contact dermatitis and eczema, had its onset during the Veteran's active service.
CONCLUSION OF LAW

The criteria for service connection for a skin rash of the hands and fingers, diagnosed as contact dermatitis and eczema, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran testified in June 2013 that he first started having skin problems on his hands during Desert Storm and that he still had skin problems on his hands.  After service, a VA treatment record dated in April 2008 and a VA examination report dated in September 2008 showed diagnoses of contact dermatitis and eczema of the hands.  The Veteran is both competent and credible in terms of his description of a rash on his hands during service and continuing since that time.  This condition was eventually diagnosed as contact dermatitis and eczema of the hands by medical professionals.  Resolving doubt in the Veteran's favor, the Board finds that service connection for a skin rash of the hands and fingers, diagnosed as contact dermatitis and eczema, is warranted.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a skin rash of the hands and fingers, diagnosed as contact dermatitis and eczema, is granted.



REMAND

The Board regrets the delay that will result from remanding, rather than deciding these claims, but additional development is necessary to ensure the record is complete.  

A review of the Veteran's physical and electronics claims files reflects that, after the RO issued its February 2013 supplemental statement of the case (SSOC) and transferred this claims file to the Board for appellate review, the RO associated VA treatment records with Virtual VA, not contemplated in the February 2013 SSOC.  These records mention the claimed disorders.  The RO considered these pertinent documents in support of other claims, but not in the first instance in support of the claims on appeal.  The Veteran has not waived his right to have the RO do so.  

In addition, during the course of this appeal, the RO afforded the Veteran VA examinations, but the reports of these examinations are inadequate to decide these claims.  An audiologist found that the Veteran had no current hearing loss by VA standards, a fact that the new documents in Virtual VA now question (VA has prescribed the Veteran hearing aids).  This is critical as the Veteran was routinely exposed to noise and diagnosed with hearing loss during various periods of service.

In addition, VA examiners ruled out a relationship between the Veteran's digestive symptoms and respiratory symptoms and his service in the Persian Gulf on the basis that the symptoms are attributable to various known diagnoses.  However, the record reflects that the Veteran has exhibited some claimed symptoms, which doctors have not attributed to a particular diagnosis.  Also, although testing revealed a lung abnormality (mild obstructive lung defect and a benign pulmonary nodule) during the course of this appeal, no doctor diagnosed a lung disorder. 

Accordingly, these claims are REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2012.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  Provide the examiner access to the Veteran's electronic files for review and ask him to follow the instructions noted below.  

a) Confirm in a written report that he or she conducted a review of all pertinent documents of record, including service treatment records showing noise exposure and hearing loss during various periods of the Veteran's service in the National Guard and recent VA treatment records (dated since 2012) showing current hearing loss (decibels not listed).

b) Record in detail the Veteran's history of noise exposure, acoustic trauma and hearing difficulties, particularly during his periods of AD from August 1990 to May 1991, August 1999 to July 2000, and July 2002 to January 2003 and ACDUTRA from July 1971 to December 1971.  (Records of the 1971 ACDUTRA period are unavailable so accept as credible the Veteran's statements regarding any noise to which he was exposed during that time period.)

c) Indicate whether the Veteran has hearing loss by VA standards.

d) If so, offer an opinion as to whether the Veteran's hearing loss is at least as likely as not (i.e., 50% or greater probability) related to noise exposure or acoustic trauma experienced during one of the previously noted periods of service, or otherwise developed during one of those periods.

e) Provide detailed rationale, with specific references to the record, for the opinions expressed. 

3.  Schedule the Veteran for a VA examination(s) of his digestive system and respiratory system.  Provide the examiner(s) access to the Veteran's electronic files for review and ask him or her to follow the instructions noted below.  

a) Confirm in a written report that he or she conducted a review of all pertinent documents of record, including service treatment records showing digestive system and respiratory complaints beginning in 1994, after the Veteran served in the Persian Gulf War, and post-service treatment records showing that the Veteran has continued to report similar complaints.

b) Record in detail the Veteran's history of exposure to environmental hazards during the Persian Gulf War and subsequent problems with reflux, vomiting, hiccups, dysphagia, and shortness of breath. 

c) Note all symptoms involving the Veteran's digestive and respiratory systems, including any not evident on examination, which were noted during the course of this appeal.  

d) For each symptom noted, opine whether it is due to a specific disease entity.

e) Specifically discuss the significance of medical evidence showing that the Veteran has a mild obstructive lung defect and a pulmonary nodule, but no specific lung disorder diagnosis.  

f) For each symptom found to be due to a specific disease entity, opine whether the entity at least as likely as not (i.e., 50% or greater probability) had its clinical onset during, or is otherwise related to, a period of AD or ACDUTRA.  

g) For each symptom not found to be due to a specific disease entity, indicate whether the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.  

h) If the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested.  

i) Provide detailed rationale, with specific references to the record, for the opinions expressed.

4.  Next, review the examination reports to ensure they comply with the Remand directives.  If either does not, return it to the examiner for correction.

5.  Finally, readjudicate the Veteran's claims based on all of the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a SSOC and allow them an appropriate time to respond before returning the claims file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


